COOK, Judge
(concurring in the result):
I disagree with several aspects of the principal opinion, but I concur in affirming the decision of the Court of Military Review.
My principal disagreement is with the declaration that the accused, although not formally charged or under physical restraint, was entitled to have counsel at the lineups at which he participated. In my opinion, paragraph 153a, Manual for Courts-Martial, United States, 1969 (Revised edition), which, as of September 1980 was replaced in pertinent part by Mil.R. Evid. 321, did not establish a rule different from that which the United States Supreme Court held was constitutionally required. Analysis of Contents, Manual for Courts-Martial, United States, 1969 (Revised edition), para. 153a. The Supreme Court has held that the constitutional right does not extend to a lineup conducted prior to a formal charge or an adversary judicial proceeding. Kirby v. Illinois, 406 U.S. 682, 92 S.Ct. 1877, 32 L.Ed.2d 411 (1972). Under Mil.R.Evid. 321, counsel is required at a lineup only if the lineup is held “after preferral of charges or imposition of pretrial restraint under paragraph 20 of [the] Manual for the offense under investigation.”